     Case 2:21-cv-01124-FMO-AS Document 15 Filed 04/16/21 Page 1 of 1 Page ID #:76



1

2

3

4

5

6

7

8                                      UNITED STATES DISTRICT COURT
9                                 CENTRAL DISTRICT OF CALIFORNIA
10

11   JAMES SHAYLER,                               )   Case No. CV 21-1124 FMO (ASx)
                                                  )
12                        Plaintiff,              )
                                                  )
13                 v.                             )   ORDER DISMISSING ACTION WITHOUT
                                                  )   PREJUDICE
14                                                )
     CHEROUGE CORPORATION,                        )
15                                                )
                          Defendant.              )
16                                                )
17

18          Having been advised by counsel that the above-entitled action has been settled, IT IS
19   ORDERED that the above-captioned action is hereby dismissed without costs and without
20   prejudice to the right, upon good cause shown within 45 days from the filing date of this Order,
21   to re-open the action if settlement is not consummated. The court retains full jurisdiction over this
22   action, and this Order shall not prejudice any party to this action.
23   Dated this 16th day of April, 2021.
24

25                                                                         /s/
                                                                    Fernando M. Olguin
26                                                             United States District Judge
27

28
